Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 12, 2022

The Court of Appeals hereby passes the following order:

A23A0116. JOSE DEJESUS REYES v. THE STATE.

      In 2016, Jose Dejesus Reyes entered a negotiated plea to two counts of
statutory rape and two counts of aggravated child molestation. The trial court
sentenced Reyes to concurrent sentences of 20 years with the first 12 years to be
served and the remainder on probation. In May 2022, Reyes filed a motion alleging
his sentence was void. Although his argument is not entirely clear, it appears that he
is challenging the trial court’s failure to adhere to an agreed upon deviation in
sentencing.1 The trial court dismissed the motion, finding that Reyes had not raised
a valid void-sentence claim, and Reyes filed this appeal.
      A direct appeal may lie from an order denying or dismissing a motion to vacate
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only
if it imposes punishment that the law does not allow. Crumbley v. State, 261 Ga. 610,
611 (1) (409 SE2d 517) (1991). “Motions to vacate a void sentence generally are
limited to claims that – even assuming the existence and validity of the conviction for
which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” Von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013).


      1
       The trial court entered an order finding that deviating from the mandatory
sentence was warranted pursuant to OCGA § 17-10-6.2 (c).
      The maximum sentence for aggravated child molestation is life imprisonment,
and the maximum sentence for statutory rape is 20 years. See OCGA §§ 16-6-4 (d)
(aggravated child molestation) and 16-6-3 (b) (statutory rape). Because the trial court
had discretion to run the sentences consecutively, see State v. Riggs, 301 Ga. 63, 69
(2) (799 SE2d 770) (2017), Reyes faced a potential sentence of two life sentences
plus forty years. Accordingly, Reyes’s sentence of 20 years with 12 to serve was well
within the statutory range.
      Because Reyes has not raised a colorable claim that his sentence is void, we
lack jurisdiction to consider this appeal. See Roberts v. State, 286 Ga. 532, 532 (690
SE2d 150) (2010). Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/12/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.